Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claims 1 and 11 regard a touch screen with single finger touch detection mode and high speed mutual-capacitance detection mode. Regarding this, Applicant’s claimed invention specifically claim that  “wherein the single-finger touch detection mode comprise a self-capacitance detection mode and a high speed mutual-capacitance detection mode, the multi-finger touch detection mode comprise a mutual-capacitance detection mode: wherein the high speed mutual capacitance detection mode refers to: acquiring detection data of the at least one first channel in the first direction by transmitting a drive signal simultaneously along the at least one second channel; and … wherein when there is no touch on a touch screen, the length of the detection period is increased to reduce the refresh rate of the touch detection; and when a touch screen occurs on the touch screen, the length of the detection period is reduced to improve the refresh rate of the touch detection”. 
Regarding this limitation, Applicant’s claimed invention describes three different touch sensing mode (single-finger touch detection mode with (1) self-capacitance detection mode or (2) high speed mutual capacitance detection mode and (3) multi-finger touch detection mode with mutual capacitance mode. The single-finger touch detection mode has self-capacitance detection mode and high speed mutual-capacitance detection mode. The high-speed mutual capacitance mode comprises simultaneous driving of the each of first and second channel. Further, Applicant claims reducing the refresh rate of the touch detection when there is no touch and increasing the refresh rate by increasing/reducing the length of the detection period. Examiner 

Wright et al (PGPUB 2014/0285469 A1) – Wright teaches a touch display with self and mutual capacitance mode. However, Wright does not specifically teach having all three modes mentioned above while adjusting the refresh time of the touch detection period.
Park et al (PGPUB 2017/0090658 A1) and Han et al (PGPUB 2016/0195990 A1) – Park and Han teach a touch display with simultaneously driving and receiving signals to detect touch. 
Yousefpor et al (PGPUB 2015/0049044 A1) – Yousefpor teaches a touch display with self and mutual capacitance mode. However, Yousefpor does not specifically teach having all three modes mentioned above while adjusting the refresh time of the touch detection period.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691